Action to recover damages for personal injuries sustained by plaintiff when struck by one of defendant’s trolley cars at Thirty-eighth street and Seventh avenue in the borough of Manhattan, city of New York. Appeal from judgment dismissing the complaint at the close of plaintiff’s case. Judgment dismissing the complaint reversed on the law and a new trial granted, costs to abide the event. The plaintiff started to cross the avenue when the traffic lights were green. Upon his reaching the middle of the avenue and a point between the north-bound and south-bound trolley tracks, the lights turned for traffic to proceed on Seventh avenue, and while standing in that position the plaintiff was struck by a northbound trolley car. The question of the plaintiff’s contributory negligence was one of fact which should have been submitted to the jury. Young, Hagarty, Carswell, Seudder and Davis, JJ., concur.